DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claim 11 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “the coordinate system” in lines 6-7.  It is unclear whether the coordinate system in lines 6-7 refers to the “coordinate system that is independent of the vehicle” in line 5 or some other coordinate system.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1 “the coordinate system” as “the coordinate system that is independent of the vehicle”.
Claim 1 recites “the location of the mobile device” in line 7.  It is unclear whether the location of the mobile device refers to the “location of the mobile device with respect to a coordinate system that is independent of the vehicle” in lines 4-5 or some other coordinate system.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1 “the location of the mobile device” as “the location of the mobile device in the coordinate system that is independent of the vehicle”.
Claims 2-13 are dependent on claim 1 and are rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons given above regarding claim 1.
Claim 11 recites “the reference point, axis, or plane of the vehicle” in lines 4-5.  It is unclear what reference point, axis, or plane of the vehicle the limitation is referring to because neither claim 11 nor claim 1 recite a reference point, axis, or plane of the vehicle.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 19 recites “each pixel of the representation of the vehicle” in line 1.  It is unclear what the phrase “each pixel of the representation of the vehicle” refers to because the claim does not earlier mention the representation of the vehicle including pixels.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 19 “each pixel of the representation of the vehicle” as “the representation of the vehicle”.
Claim 20 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons given above regarding claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
IV.	Claims 1-6, 8-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2022/0146693 A1) in view of Penilla et al. (US 2018/0059913 A1).
Regarding claim 1 Nakagawa teaches obtaining, by the one or more processors (202, Fig. 2), a location of the mobile device with respect to a coordinate system that is independent of the vehicle (see paragraph [0027] and Fig. 2, GPS reception module determines the a GPS location of the mobile device for example when the mobile device is still located in the vehicle and this reads on obtaining, by the one or more processors, a location of the mobile device with respect to a coordinate system that is independent of the vehicle); and determining, by the one or more processors (202, Fig. 2), a location of the vehicle with respect to the coordinate system based at least in part on the location of the mobile device and the identified position of the mobile device (see paragraph [0028] and Fig. 2, The relative position determination module may determine the relative position of the mobile device with respect to the vehicle.  The vehicle location determination module can determine the location of the vehicle based on the GPS location of the mobile device and the relative position of the mobile device with respect to the vehicle.  This reads on determining, by the one or more processors, a location of the vehicle with respect to the coordinate system based at least in part on the location of the mobile device and the identified position of the mobile device).
Nakagawa does not specifically teach obtaining, by one or more processors, an indication of user input identifying a position of a mobile device within the vehicle; and the identified position of the mobile device being within the vehicle.
Penilla teaches obtaining, by one or more processors (see paragraph [0313]), an indication of user input identifying a position of a mobile device within a vehicle; and the identified position of the mobile device being within the vehicle (see paragraph [0278] and Claim 1 & Claim 6, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19 & Fig. 20).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface.  This reads on obtaining, by one or more processors, an indication of user input identifying a position of a mobile device within a vehicle; and the identified position of the mobile device being within the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the identified position of the mobile device in Nakagawa adapt to include obtaining an indication of user input identifying a position of a mobile device within the vehicle; and the identified position of the mobile device being within the vehicle because it would allow for a more efficient and accurate determination of vehicle location during periods of GPS interruption (see Nakagawa, paragraph [0028]).  The relative position determination module in Nakagawa can be modified to include Identifying the position of the mobile device as taught in Penilla (see Penilla, claim 6) using known techniques.  This would allow for the vehicle determination module in Nakagawa to determine a more precise vehicle location including situations where the user may be able to move within the vehicle to obtain GPS reception.  
Regarding claim 2 Penilla teaches wherein the user input is received by the mobile device via user interaction with at least one input of the user interface see paragraph [0278] and Claim 1 & Claim 6, The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface (see Fig. 19).  This reads on wherein the user input is received by the mobile device via user interaction with at least one input of the user interface see paragraph).
Regarding claim 3 Penilla teaches wherein the at least one input device being one of (a) a touch display or (b) a microphone (see paragraphs [0105] & [0261] and Fig. 20, input from user can be provided by touch or voice and this reads on wherein the at least one input device being one of (a) a touch display or (b) a microphone).
Regarding claim 4 Penilla teaches wherein the input of user input is accessed from a user profile stored in a memory of at least one of (a) the mobile device or (b) accessible to the processor (see paragraph [0032] and claim 6, Seat sensor data identifying the presence of occupancy is collected and stored.  The selection of the location for the portable device within the vehicle can be processed by a determined input that is based on data collected from sensor in the vehicle.  This reads on wherein the input of user input is accessed from a user profile stored in a memory of at least one of (a) the mobile device or (b) accessible to the processor).
Regarding claim 5 Penilla teaches wherein the processor is a component of one of (a) the mobile device or (b) a network device (see paragraph [0011] and claim 6, The processor provides data to a user interface accessed by the wireless device and this reads on wherein the processor is a component of one of (a) the mobile device or (b) a network device).
Regarding claim 6 Penilla teaches wherein the location of the mobile device with respect to the coordinate system is determined by a global navigation satellite system (GNSS) sensor of the mobile device (see paragraph [0028] and Fig. 2, the GPS reception module 216 is able to determine the GPS location of the mobile device and this reads on wherein the location of the mobile device with respect to the coordinate system is determined by a global navigation satellite system (GNSS) sensor of the mobile device).
Regarding claim 8 Nakagawa teaches causing display of a symbol via an interactive user interface of a device indicating the location of the vehicle with respect to the coordinate system; or performing one or more positioning-related or navigation related functions based on the location of the vehicle with respect to the coordinate system (see paragraph [0028], The vehicle location determination module may determine the location of the vehicle based on the GPS location of the mobile device and the relative position of the mobile device with respect to the vehicle.  This reads on causing display of a symbol via an interactive user interface of a device indicating the location of the vehicle with respect to the coordinate system).
Regarding claim 9 Nakagawa teaches determining an offset (relative position) of the mobile device from at least one of a reference point (inside the vehicle), axis, or plane of the vehicle based on the position of the mobile device within the vehicle, wherein determined offset is used to determine the location of the vehicle with respect to the coordinate system (see paragraph [0028], Relative position determining module may monitor the movement of the mobile device with respect to the vehicle.  The movement of the mobile device starting from a point inside the vehicle is monitored to determine the relative position of the mobile device with respect to the vehicle.  The vehicle location determination module may determine the location of the vehicle based on GPS location of the mobile device and the relative position.  This reads on determining an offset of the mobile device from at least one of a reference point, axis, or plane of the vehicle based on the position of the mobile device within the vehicle, wherein determined offset is used to determine the location of the vehicle with respect to the coordinate system).
Regarding claim 12 Penilla teaches wherein the indication of the user input identifies a region within the vehicle that the mobile device is positioned at within the vehicle and the position of the mobile device within the vehicle is determined based at least in part on the identified region (see paragraph [0278] and Claim 1 & Claim 6, A location for the portable device within the vehicle is identified, the location being associated with a selected seat (see Fig. 19).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface.  This reads on wherein the indication of the user input identifies a region within the vehicle that the mobile device is positioned at within the vehicle and the position of the mobile device within the vehicle is determined based at least in part on the identified region).
Regarding claim 14 Nakagawa teaches determining, by the one or more processors (202, Fig. 2), a location of the vehicle with respect to a coordinate system that is independent of the vehicle based at least in part on a first vehicle portion (see (see paragraph [0028] and Fig. 2, The vehicle location determination module can determine the location of the vehicle based on the GPS location of the mobile device and a relative position of the mobile device with respect to the vehicle.  This reads on determining, by the one or more processors, a location of the vehicle with respect to a coordinate system that is independent of the vehicle based at least in part on a first vehicle portion).
Nakagawa does not specifically teach causing, by one or more processors, a mobile device to display an interactive user interface (IUI), the IUI comprising one or more interface features, the one or more interface features configured to enable selection of a vehicle portion corresponding to a position of the mobile device within a vehicle; receiving, by the one or more processors and via interaction with at least one of the one or more interface features, selection of a first vehicle portion, the selection of the first vehicle portion indicating that the mobile device is positioned within the first vehicle portion within the vehicle.
Penilla teaches causing, by one or more processors (see paragraph [0313]), a mobile device to display an interactive user interface (IUI), the IUI comprising one or more interface features, the one or more interface features configured to enable selection of a vehicle portion (seat) corresponding to a position of the mobile device within a vehicle  (see paragraph [0278] and Claim 1 & Claim 6 and Fig. 19 & Fig. 20, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface (see Seat Selection on interface).  This reads on a mobile device to display an interactive user interface (IUI), the IUI comprising one or more interface features, the one or more interface features configured to enable selection of a vehicle portion (seat) corresponding to a position of the mobile device within a vehicle); and receiving, by the one or more processors and via interaction with at least one of the one or more interface features, selection of a first vehicle portion, the selection of the first vehicle portion indicating that the mobile device is positioned within the first vehicle portion within the vehicle (see paragraph [0278] and Claim 1 & Claim 6 and Fig. 19 & Fig. 20, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface (see Seat Selection on interface).  This reads on receiving, by the one or more processors and via interaction with at least one of the one or more interface features, selection of a first vehicle portion, the selection of the first vehicle portion indicating that the mobile device is positioned within the first vehicle portion within the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first vehicle portion in Nakagawa adapt to include causing a mobile device to display an interactive user interface (IUI), the IUI comprising one or more interface features, the one or more interface features configured to enable selection of a vehicle portion corresponding to a position of the mobile device within a vehicle; and receiving via interaction with at least one of the one or more interface features, selection of a first vehicle portion, the selection of the first vehicle portion indicating that the mobile device is positioned within the first vehicle portion within the vehicle because it would allow for a more efficient and accurate determination of vehicle location during periods of GPS interruption (see Nakagawa, paragraph [0028]).  The relative position determination module in Nakagawa can be modified to include Identifying the position of the mobile device as taught in Penilla (see Penilla, claim 6) using known techniques.  This would allow for the vehicle determination module in Nakagawa to determine a more precise vehicle location including situations where the user may be able to move within the vehicle to obtain GPS reception.  
Regarding claim 15 Nakagawa and Penilla teach limitations as recited in claim 8 and therefore claim 15 is rejected for the same reasons given above.
Regarding claim 16 Penilla teaches the one or more interface features comprises a slider, each position of the slider corresponding to a vehicle portion; or each of the one or more interface features each correspond to a vehicle portion (seat) that is a region corresponding to an interior of the vehicle (see paragraph [0278] and Claim 1 & Claim 6 and Fig. 19 & Fig. 20, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface (see Seat Selection on interface).  This reads on each of the one or more interface features each correspond to a vehicle portion (seat) that is a region corresponding to an interior of the vehicle).
Regarding claim 17 Penilla teaches wherein a granularity (seat granularity) of the vehicle portions is determined based on user selection of a number of vehicle portions (see paragraph [0278] and Claim 1 & Claim 6 and Fig. 19 & Fig. 20, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19) within the vehicle.  The selection of the location for the portable device within the vehicle (e.g. seat selection (seat granularity) may be processed by a direction input to a graphical user interface (see Seat Selection on interface).  This reads on wherein a granularity (seat granularity) of the vehicle portions is determined based on user selection of a number of vehicle portions).
Regarding claim 18 Penilla teaches wherein the IUI comprises a representation of the vehicle (see paragraph [0332] and claim 6 and Fig. 19 & Fig. 20, user interface allowing seat selection wherein the seats available for selection in the user interface corresponds to a seat arrangement in the vehicle reads on wherein the IUI comprises a representation of the vehicle) and a granularity (seat granularity) of the vehicle portions is determined based at least in part on a scale of the representation of the vehicle (see paragraph [0332] and claim 6 and Fig. 19 & Fig. 20, the seat arrangement within the vehicle corresponds to seats available for selection in the user interface and this reads on granularity of the vehicle portions is determined based at least in part on a scale of the representation of the vehicle).
Regarding claim 19 wherein the representation of the vehicle is an interface feature of the one or more interface features and corresponds to a respective vehicle portion (see paragraph [0332] and claim 6 and Fig. 19 & Fig. 20, user interface allowing seat selection wherein the seats available for selection in the user interface corresponds to a seat arrangement in the vehicle reads on wherein the representation of the vehicle is an interface feature of the one or more interface features and corresponds to a respective vehicle portion).
Regarding claim 20 Nakagawa teaches an apparatus comprising at least one processor and at least one memory storing computer program code, the at least one memory and the computer program code are configured to, with the processor (see paragraph [0021] and Fig. 2), cause the apparatus to at least: obtain a location of the mobile device with respect to a coordinate system that is independent of the vehicle (see paragraph [0027] and Fig. 2, GPS reception module determines the a GPS location of the mobile device for example when the mobile device is still located in the vehicle and this reads on obtaining, by the one or more processors, a location of the mobile device with respect to a coordinate system that is independent of the vehicle); and determine a location of the vehicle with respect to the coordinate system based at least in part on the location of the mobile device and the identified position of the mobile device (see paragraph [0028] and Fig. 2, The relative position determination module may determine the relative position of the mobile device with respect to the vehicle.  The vehicle location determination module can determine the location of the vehicle based on the GPS location of the mobile device and the relative position of the mobile device with respect to the vehicle.  This reads on determining, by the one or more processors, a location of the vehicle with respect to the coordinate system based at least in part on the location of the mobile device and the identified position of the mobile device).
Nakagawa does not specifically teach obtain an indication of user input identifying a position of a mobile device within the vehicle; and the identified position of the mobile device being within the vehicle.
Penilla teaches obtain an indication of user input identifying a position of a mobile device within a vehicle; and the identified position of the mobile device being within the vehicle (see paragraph [0278] and Claim 1 & Claim 6, A location for the portable device within the vehicle is identified, the location being associated with a select seat (see Fig. 19 & Fig. 20).  The selection of the location for the portable device within the vehicle may be processed by a direction input to a graphical user interface.  This reads on obtaining, by one or more processors, an indication of user input identifying a position of a mobile device within a vehicle; and the identified position of the mobile device being within the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the identified position of the mobile device in Nakagawa adapt to include obtaining an indication of user input identifying a position of a mobile device within the vehicle; and the identified position of the mobile device being within the vehicle because it would allow for a more efficient and accurate determination of vehicle location during periods of GPS interruption (see Nakagawa, paragraph [0028]).  The relative position determination module in Nakagawa can be modified to include Identifying the position of the mobile device as taught in Penilla (see Penilla, claim 6) using known techniques.  This would allow for the vehicle determination module in Nakagawa to determine a more precise vehicle location including situations where the user may be able to move within the vehicle to obtain GPS reception.  

V.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2022/0146693 A1) in view of Penilla et al. (US 2018/0059913 A1) and Dagit, III (US 2013/0113993 A1)
	Regarding claim 7 Nakagawa and Penilla teach the method of claim 1 except for wherein the location of the mobile device with respect to the coordinate system is known to sub-meter accuracy.
	Dagit teaches wherein the location of the mobile device with respect to a coordinate system is known to sub-meter accuracy (see paragraph [0040], mobile devices can determine location using GPS to within a few feet and improved accuracy including sub-centimeter accuracies can be achieved by utilizing longer observation times and this reads on wherein the location of the mobile device with respect to a coordinate system is known to sub-meter accuracy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the location of the mobile device in the Nakagawa and Penilla combination adapt to include wherein the location of the mobile device with respect to a coordinate system is known to sub-meter accuracy because such accuracy levels is well-known as described in Penilla above and it would allow for improved accuracy in the vehicle location determining of the Nakagawa and Penilla combination.

VI.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2022/0146693 A1) in view of Penilla et al. (US 2018/0059913 A1) and Salomon et al. (US 2016/0095045 A1).
Regarding claim 10 Nakagawa and Penilla teach the method of claim 9 except for wherein at least one of the reference point, axis, or plane is a center point, midline axis, or midline plane of the vehicle, respectively.
Salomon teaches a reference point, axis, or plane that is a center point, midline axis, or midline plane of a vehicle, respectively (see paragraph [0074] and Fig. 3, point location 151 reads on a reference point that is a center point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Nakagawa and Penilla combination adapt to include wherein at least one of the reference point, axis, or plane is a center point, midline axis, or midline plane of the vehicle, respectively because a reference point including center point in the vehicle in the vehicle of the Nakagawa and Penilla combination can be determined in the same way as in Salomon and it would allow for areas within the vehicle to be more accurately determined thereby improving positioning of the mobile device within the vehicle.
Regarding claim 13 Nakagawa and Penilla teach the method of claim 12 except for wherein the position of the mobile device within the vehicle is determined to be a center point of the identified region.
Salomon teaches wherein a position of a mobile device within the vehicle is determined to be a center point of an identified region (see paragraphs [0074] and Fig. 3, point location 151 indicates where at least one LWAP (lightweight wireless access point) is positioned within vehicle zone 232 and reads on wherein a position of a mobile device within the vehicle is determined to be a center point of an identified region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Nakagawa and Penilla combination adapt to include wherein the position of the mobile device within the vehicle is determined to be a center point of the identified region because the mobile device in the Nakagawa and Penilla combination can be positioned within the vehicle in the same way as in Salomon and it would allow for areas within the vehicle to be more accurately determined thereby improving positioning of the mobile device within the vehicle.
Conclusion
VII.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazlett Pub. No.: US 2020/0233096 A1 discloses determining geographic location of a mobile device using sensor data including determining a geographic location of mobile device using GNSS positioning system (see paragraph [0124]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
December 14, 2022